Exhibit 10.5.4 AMENDMENT NO.7 dated as of February 15, 2008 among PAGE FUNDING LLC, as Purchaser and Issuer, CONSUMER PORTFOLIO SERVICES, INC., as Seller and Servicer, and WELLS FARGOBANK, NATIONAL ASSOCIATION, as Backup Servicer and Trustee to the Amended and Restated Sale and Servicing Agreement dated as of February 14, 2007 AMENDMENT NO.7 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT AMENDMENT NO.7, dated as of February 15, 2008 (the “Amendment”) by and among PAGE FUNDING LLC, a Delaware limited liability company (in its capacities as Purchaser, the “Purchaser” and as
